
	

114 HR 560 IH: War Powers Reform Act
U.S. House of Representatives
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 560
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2015
			Mr. Gibson (for himself, Mr. Amash, Mr. Benishek, Mr. Coffman, Mr. Duncan of South Carolina, Mr. Duncan of Tennessee, Mr. Fitzpatrick, Mr. Fortenberry, Ms. Foxx, Ms. Gabbard, Mr. Garamendi, Mr. Jones, Mr. Jordan, Mr. Mulvaney, Mr. Nolan, Mr. Nugent, Mr. O’Rourke, Mr. Reed, Mr. Ribble, Mr. Yoho, Mr. Labrador, Mr. Shimkus, Mr. Schrader, Mr. Austin Scott of Georgia, Mr. Stivers, Mr. Welch, Mr. Woodall, Mr. Salmon, Mr. Meadows, Mr. Ross, and Mr. Rooney of Florida) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the War Powers Resolution to limit the use of funds for introduction of the Armed Forces
			 into hostilities, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the War Powers Reform Act. 2.Purpose and policySection 2(c) of the War Powers Resolution (50 U.S.C. 1541(c)) is amended—
 (1)in the matter preceding paragraph (1), by striking are exercised and inserting may be exercised; and (2)in paragraph (3), by inserting after attack the following: or imminent threat of attack.
 3.Consultation and reportingSection 3 of the War Powers Resolution (50 U.S.C. 1542) is amended— (1)in the heading, by inserting and reporting after consultation;
 (2)by striking The President and inserting the following:  (a)ConsultationThe President; and
 (3)by adding at the end the following:  (b)ReportingThe President in every possible instance shall submit to Congress before introducing United States Armed Forces into hostilities or into situations where imminent involvement in hostilities is clearly indicated by the circumstances a report, in writing, setting forth the estimated scope and duration of the hostilities or involvement..
 4.ReportingSection 4(a) of the War Powers Resolution (50 U.S.C. 1543(a)) is amended by inserting or a specific statutory authorization after a declaration of war. 5.Limitation on use of funds for introduction of Armed Forces into hostilitiesThe War Powers Resolution (50 U.S.C. 1541 et seq.) is amended—
 (1)by striking sections 5, 6, and 7; (2)by redesignating sections 8, 9, and 10 as sections 6, 7, and 8, respectively; and
 (3)by inserting after section 4 the following:  5.limitation on use of funds(a)No funds available for the United States Armed Forces may be obligated or expended for introduction of the Armed Forces into hostilities, or into situations where imminent involvement in hostilities is clearly indicated by the circumstances, in the absence of a declaration of war, specific statutory authorization, or a national emergency created by an attack or imminent threat of attack upon the United States, its territories or possessions, or the Armed Forces.
 (b)It shall not be in order in the House of Representatives or the Senate to consider any bill or joint resolution that would make funds available in violation of subsection (a)..
			
